UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Address of principal executive offices) (Zip code) Dr. Joel Shulman 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Name and address of agent for service) (800) 287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: March 31, 2014 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 94.41% Administrative and Support Services - 5.95% Flight Centre Travel Group Ltd. (a) $ Liquidity Services, Inc. (b) Portfolio Recovery Associates, Inc. (b) Seek Ltd. (a) The Priceline Group, Inc. (a)(b) The Warehouse Group Ltd. (a) TripAdvisor, Inc. (a)(b) Ambulatory Health Care Services - 0.86% Bio-Reference Labs, Inc. (b) Amusement, Gambling, and Recreation Industries - 1.43% Las Vegas Sands Corp. Wynn Resorts Ltd. Apparel Manufacturing - 1.20% Lululemon Athletica, Inc. (b) Under Armour, Inc. (b) Zumiez, Inc. (b) Broadcasting (except Internet) - 0.91% CTC Media, Inc. (a) Building Material and Garden Equipment and Supplies Dealers - 0.84% Lumber Liquidators Holdings, Inc. (b) Chemical Manufacturing - 7.72% Abaxis, Inc. (b) Alexion Pharmaceuticals, Inc. (b) Indorama Ventures PCL (a) Inter Parfums, Inc. (a) Jazz Pharmaceuticals PLC (b) Myriad Genetics, Inc. (b) Regeneron Pharmaceuticals, Inc. (b) United Therapeutics Corp. (b) USANA Health Sciences, Inc. (a)(b) Clothing and Clothing Accessories Stores - 3.58% LVMH Moet Hennessy Louis Vuitton SA (a) SuperGroup PLC (a)(b) The Finish Line, Inc. Urban Outfitters, Inc. (b) Computer and Electronic Product Manufacturing - 10.05% Ambarella, Inc. (a)(b) Axis Communications AB (a) Cabot Microelectronics Corp. (a)(b) 71 CSR PLC - ADR IPG Photonics Corp. (b) Ituran Location and Control Ltd. (a) IXYS Corp. (a) Microchip Technology, Inc. Mindray Medical International Ltd. - ADR Nidec Corp. (a) OmniVision Technologies, Inc. (a)(b) Parrot SA (a)(b) QUALCOMM, Inc. (a) SanDisk Corp. (a) Construction of Buildings - 1.35% Africa Israel Investments Ltd. (a)(b) Direcional Engenharia SA (a) Meritage Homes Corp. (b) Couriers and Messengers - 0.60% FedEx Corp. Credit Intermediation and Related Activities - 1.90% Capital One Financial Corp. Credit Acceptance Corp. (b) NewStar Financial, Inc. (b) Data Processing, Hosting and Related Services - 1.31% ExlService Holdings, Inc. (b) Shutterstock, Inc. (b) Electrical Equipment, Appliance, and Component Manufacturing - 0.43% Alpha & Omega Semiconductor Ltd. (a)(b) Electronics and Appliance Stores - 0.55% PC Connection, Inc. Food and Beverage Stores - 0.57% Whole Foods Market, Inc. Food Manufacturing - 3.84% Annie's, Inc. (b) Charoen Pokphand Foods PCL (a) Golden Agri-Resources Ltd. (a) J&J Snack Foods Corp. MHP SA (a) The Hain Celestial Group, Inc. (b) Wilmar International Ltd. (a) Food Services and Drinking Places - 3.28% Panera Bread Co. (b) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. General Merchandise Stores - 1.97% Costco Wholesale Corp. Dollar Tree, Inc. (b) SM Investments Corp. (a) Health and Personal Care Stores - 0.53% China Shineway Pharmaceutical Group Ltd. (a) Hospitals - 0.35% IPC The Hospitalist Co., Inc. (b) Insurance Carriers and Related Activities - 1.13% Molina Healthcare, Inc. (b) The Navigators Group, Inc. (b) Internet Publishing and Broadcasting and Web Search Portals - 0.44% QSC AG (a) Leather and Allied Product Manufacturing - 0.41% NIKE, Inc. (a) Machinery Manufacturing - 1.66% Fabrinet (a)(b) II-VI, Inc. (b) Merchant Wholesalers, Durable Goods - 0.59% American Axle & Manufacturing Holdings, Inc. (b) Merchant Wholesalers, Nondurable Goods - 1.50% Chow Sang Sang Holdings International Ltd. (a) Inditex SA (a) Ports Design Ltd. (a) Mining - 0.77% Fortescue Metals Group Ltd. (a) Mining (except Oil and Gas) - 2.41% Antofagasta PLC (a) DMCI Holdings, Inc. (a) Hi-Crush Partners LP Kazakhmys PLC (a) Miscellaneous Manufacturing - 5.93% BioMerieux (a) Cochlear Ltd. (a) Coloplast A/S (a) Exactech, Inc. (b) Globus Medical, Inc. (b) ICU Medical, Inc. (b) Renishaw PLC (a) Miscellaneous Store Retailers - 0.66% Titan Machinery, Inc. (b) Motor Vehicle and Parts Dealers - 0.59% Sonic Automotive, Inc. Nonstore Retailers - 2.14% eBay, Inc. (a)(b) MercadoLibre, Inc. (a) Sohu.com, Inc. (a)(b) Oil and Gas Extraction - 0.71% W&T Offshore, Inc. Other Information Services - 1.90% Google, Inc. (b) Travelzoo, Inc. (b) VeriSign, Inc. (a)(b) Personal and Laundry Services - 1.11% Natura Cosmeticos SA (a) Service Corp. International Primary Metal Manufacturing - 1.42% Cia Siderurgica Nacional SA (a) MMX Mineracao e Metalicos SA (a)(b) Novolipetsk Steel OJSC Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 7.45% Cerner Corp. (b) JCDecaux SA (a) Netscout Systems, Inc. (b) PAREXEL International Corp. (a)(b) Park24 Co. Ltd. (a) Synchronoss Technologies, Inc. (b) Syntel, Inc. (b) Virtusa Corp. (b) Vistaprint NV (a)(b) Publishing Industries (except Internet) - 2.51% Ellie Mae, Inc. (b) Oracle Corp. (a) Twenty-First Century Fox, Inc Real Estate - 1.68% Hopewell Holdings Ltd. (a) MRV Engenharia e Participacoes SA (a) The Geo Group, Inc. Rental and Leasing Services - 1.00% Air Lease Corp. (a) Scientific Instrument Manufacturing - 0.55% Galapagos NV (a)(b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.21% Cohen & Steers, Inc. Evercore Partners, Inc. (a) Fortress Investment Group LLC HCI Group, Inc. Lundbergforetagen AB (a) Morningstar, Inc. Partners Group Holding AG (a) Telecommunications - 1.03% Oplink Communications, Inc. (a)(b) Ubiquiti Networks, Inc. (b) Transportation Equipment Manufacturing - 0.43% B/E Aerospace, Inc. (b) Utilities - 1.01% ITC Holdings Corp. Waste Management and Remediation Services - 0.41% Clean Harbors, Inc. (b) Water Transportation - 0.54% Hornbeck Offshore Services, Inc. (b) TOTAL COMMON STOCKS (Cost $19,900,078) REAL ESTATE INVESTMENT TRUSTS (REITs) - 0.65% Real Estate - 0.65% DuPont Fabros Technology, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (REITs) (Cost $160,770) CLOSED-ENDED MUTUAL FUNDS - 2.15% Funds, Trusts, and Other Financial Vehicles - 2.15% Ares Capital Corp. Hercules Technology Growth Capital, Inc. PennantPark Investment Corp. TOTAL CLOSED-ENDED MUTUAL FUNDS (Cost $536,162) MONEY MARKET FUND - 2.79% First American Treasury Obligations Fund - Class Z, 0.00% (c) TOTAL MONEY MARKET FUND (Cost $703,348) Total Investments (Cost $21,300,358) - 100.00% Other Assets in Excess of Liabilities - 0.00% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Global security, as defined in the Fund's prospectus. (b) Non-income producing security. (c) Variable rate security.The rate listed is as of March 31, 2014. Entrepreneur U.S. All Cap Fund Schedule of Investments March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 93.24% Administrative and Support Services - 4.17% Liquidity Services, Inc. (a) $ Portfolio Recovery Associates, Inc. (a) The Priceline Group, Inc. (a) TripAdvisor, Inc. (a) Ambulatory Health Care Services - 1.29% Bio-Reference Labs, Inc. (a) Amusement, Gambling, and Recreation Industries - 2.13% Las Vegas Sands Corp. Wynn Resorts Ltd. Apparel Manufacturing - 1.48% Under Armour, Inc. (a) Zumiez, Inc. (a) Building Material and Garden Equipment and Supplies Dealers - 1.25% Lumber Liquidators Holdings, Inc. (a) Chemical Manufacturing - 11.23% Abaxis, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Inter Parfums, Inc. Jazz Pharmaceuticals PLC (a)(b) Myriad Genetics, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a) Clothing and Clothing Accessories Stores - 1.94% The Finish Line, Inc. Urban Outfitters, Inc. (a) Computer and Electronic Product Manufacturing - 9.17% Ambarella, Inc. (a)(b) Cabot Microelectronics Corp. (a) IPG Photonics Corp. (a) IXYS Corp. Microchip Technology, Inc. OmniVision Technologies, Inc. (a) QUALCOMM, Inc. SanDisk Corp. Construction of Buildings - 1.25% Meritage Homes Corp. (a) Couriers and Messengers - 0.89% FedEx Corp. Credit Intermediation and Related Activities - 2.83% Capital One Financial Corp. Credit Acceptance Corp. (a) NewStar Financial, Inc. (a) Data Processing, Hosting and Related Services - 1.95% ExlService Holdings, Inc. (a) Shutterstock, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 0.64% Alpha & Omega Semiconductor Ltd. (a)(b) Electronics and Appliance Stores - 0.81% PC Connection, Inc. Food and Beverage Stores - 0.85% Whole Foods Market, Inc. Food Manufacturing - 3.27% Annie's, Inc. (a) J&J Snack Foods Corp. The Hain Celestial Group, Inc. (a) Food Services and Drinking Places - 4.89% Panera Bread Co. (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. General Merchandise Stores - 1.77% Costco Wholesale Corp. Dollar Tree, Inc. (a) Hospitals - 0.52% IPC The Hospitalist Co., Inc. (a) Insurance Carriers and Related Activities - 1.68% Molina Healthcare, Inc. (a) The Navigators Group, Inc. (a) Leather and Allied Product Manufacturing - 0.61% NIKE, Inc. Machinery Manufacturing - 0.88% II-VI, Inc. (a) Merchant Wholesalers, Durable Goods - 0.88% American Axle & Manufacturing Holdings, Inc. (a) Mining (except Oil and Gas) - 1.68% Hi-Crush Partners LP Miscellaneous Manufacturing - 3.07% Exactech, Inc. (a) Globus Medical, Inc. (a) ICU Medical, Inc. (a) Miscellaneous Store Retailers - 0.98% Titan Machinery, Inc. (a) Motor Vehicle and Parts Dealers - 0.88% Sonic Automotive, Inc. Nonstore Retailers - 0.98% eBay, Inc. (a) Oil and Gas Extraction - 1.06% W&T Offshore, Inc. Other Information Services - 2.83% Google, Inc. (a) Travelzoo, Inc. (a) VeriSign, Inc. (a) Personal and Laundry Services - 1.06% Service Corp. International Primary Metal Manufacturing - 0.88% Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 6.64% Cerner Corp. (a) Netscout Systems, Inc. (a) PAREXEL International Corp. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. (a) Virtusa Corp. (a) Publishing Industries (except Internet) - 3.74% Ellie Mae, Inc. (a) Oracle Corp. Twenty-First Century Fox, Inc Real Estate - 0.93% The Geo Group, Inc. Rental and Leasing Services - 1.50% Air Lease Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.54% Cohen & Steers, Inc. Evercore Partners, Inc. Fortress Investment Group LLC HCI Group, Inc. Morningstar, Inc. Telecommunications - 1.54% Oplink Communications, Inc. (a) Ubiquiti Networks, Inc. (a) Transportation Equipment Manufacturing - 0.64% B/E Aerospace, Inc. (a) Utilities - 1.50% ITC Holdings Corp. Waste Management and Remediation Services - 0.61% Clean Harbors, Inc. (a) Water Transportation - 0.80% Hornbeck Offshore Services, Inc. (a) TOTAL COMMON STOCKS (Cost $113,023,501) REAL ESTATE INVESTMENT TRUSTS (REITs) - 0.96% Real Estate - 0.96% DuPont Fabros Technology, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (REITs) (Cost $1,204,478) CLOSED-ENDED MUTUAL FUNDS - 3.21% Funds, Trusts, and Other Financial Vehicles - 3.21% Ares Capital Corp. Hercules Technology Growth Capital, Inc. PennantPark Investment Corp. TOTAL CLOSED-ENDED MUTUAL FUNDS (Cost $4,429,826) MONEY MARKET FUNDS - 2.60% Fidelity Institutional Money Market Funds - Class I, 0.01% (c) TOTAL MONEY MARKET FUNDS (Cost $3,312,440) Total Investments (Cost $121,970,245) - 100.01% Liabilities in Excess of Other Assets - (0.01)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued securities. (c) Variable rate security.The rate listed is as of March 31, 2014. Footnotes to Schedule of Investments March 31, 2014 (Unaudited) 1) Fair Valuation Pricing Inputs (Unaudited) EntrepreneurShares Series Trust ("Trust") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are as follow: Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level 2 - Significant inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; Level 3 - Significant inputs that are unobservable. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk.Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.However, the determination of what constitutes "observable" requires significant judgment by the Trust.The Trust considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market.The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund's perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-ended mutual funds, and certain money market securities.Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2.Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all.The table below is a summary of inputs used to value the Trust's investments as of March 31, 2014. Global Fund Investments at Value Total Level 1 Level 2 Level 3 Total Common Stock* $ $ $
